      Case 3:21-cv-00050-JLS-JLB Document 9 Filed 02/26/21 PageID.29 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DR. MICKEY SOCRATES                                   Case No.: 3:21-cv-50-JLS (JLB)
     FERDYNAND,
12
                                          Plaintiff,       ORDER RE LETTER
13
                           vs.
14                                                         (ECF No. 8)
     DISNEY ENTERPRISES and WALT
15   DISNEY COMPANY,
16                                    Defendants.
17
18
19         Presently before the Court is a letter from Plaintiff Dr. Mickey Socrates Ferdynand.
20   (“Letter,” ECF No. 8.) Plaintiff, proceeding pro se, filed this action against Defendants
21   Disney Enterprises and The Walt Disney Company on January 8, 2021. See ECF No. 1.
22   Plaintiff is alleging trademark infringement, patent infringement, and defamation. See
23   generally id. On January 21, 2021, the Court dismissed Plaintiff’s action for failure to pay
24   the filing fees required by 28 U.S.C. § 1914(a). (ECF No. 6.) The Court granted Plaintiff
25   thirty days to either (1) pay the entire civil filing and administrative fee or (2) “[c]omplet[e]
26   and fil[e] a Motion to Proceed [in forma pauperis (“]IFP[”)] with an affidavit that includes
27   a statement of all Plaintiff’s assets as required by 28 U.S.C. § 1915(a)(1) and S.D. Cal.
28   CivLR 3.2(b).” (Id. at 2.)
                                                       1
                                                                                    3:21-cv-50-JLS (JLB)
      Case 3:21-cv-00050-JLS-JLB Document 9 Filed 02/26/21 PageID.30 Page 2 of 3



 1         In lieu of paying the filing and administrative fee or filing a motion to proceed IFP,
 2   Plaintiff filed the present letter. Plaintiff states in what he has labeled an “Affidavit
 3   Statement” that “I, Dr. Mickey Socrates Ferdynand®, am unable to pay the $400 filling fee
 4   due to having insufficient funds to cover the fees.” Letter at 1. Plaintiff goes on to state
 5   that he is “unsure what an ‘IFP’ is,” and he asks the Court “what is an ‘asset’?” Id. Plaintiff
 6   also attached “the most recent balances to [his] checking and saving accounts.” Id. at 1, 3.
 7         Pro se litigants are generally bound to comply with the Court’s Local Rules and any
 8   order of the Court. See S.D. Civ. R. 83.11.a (“Any person appearing propria persona is
 9   bound by these rules of court and by the Fed. R. Civ. P. or Fed. R. Crim. P. as
10   appropriate.”); see also S.D. Civ. R. 83.1.a (“Failure of counsel or of any party to comply
11   with these rules, with the Federal Rules of Civil or Criminal Procedure, or with any order
12   of the court” may result in sanctions, including dismissal); Briones v. Riviera Hotel &
13   Casino, 116 F.3d 379, 381 (9th Cir. 1997) (“Pro se litigants must follow the same rules of
14   procedure that govern other litigants.”) (quoting King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.
15   1987), overruled on other grounds by Lacey v. Maricopa County, 693 F.3d 896, 925 (9th
16   Cir. 2012)); Smith v. Frank, 923 F.3d 139, 142 (9th Cir. 1991) (“For violations of the local
17   rules, sanctions may be imposed including, in appropriate cases, striking the offending
18   pleading.”).
19         While Plaintiff’s pro se status affords him a special leniency, it does not completely
20   relieve Plaintiff of the duty to satisfy the standards set forth in the Federal Rules of Civil
21   Procedure and the Civil Local Rules. As the Ninth Circuit has acknowledged, “pro se
22   litigants in the ordinary civil case should not be treated more favorably than parties with
23   attorneys.” Jacobson v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1987) (status as a pro se
24   litigant does not excuse plaintiff from complying with the prescribed pleading
25   requirements); Cato v. United States, 70 F.2d 1103, 1106 (9th Cir. 1985) (same).
26         The Court is unable to evaluate Plaintiff’s request to proceed IFP without a complete
27   Application to Proceed In Forma Pauperis Form. Additionally, the Court cannot advise
28   Plaintiff about how to proceed in his case or give him legal advice. See Mala v. Crown
                                                    2
                                                                                   3:21-cv-50-JLS (JLB)
      Case 3:21-cv-00050-JLS-JLB Document 9 Filed 02/26/21 PageID.31 Page 3 of 3



 1   Bay Marina, Inc., 704 F.3d 239, 243 (3d Cir. 2013) (“[P]ro se litigants do not have a right
 2   to general legal advice from judges.”). Further, Plaintiff is advised that any future filings
 3   in this case must comply with the Civil Local Rules and the Federal Rules of Civil
 4   Procedure. See S.D. Civ. R. 83.9 (“Except as otherwise provided by law, attorneys or
 5   parties to any action or proceeding must refrain from writing letters to the judge, or
 6   otherwise communicating with the judge unless opposing counsel is present.”).
 7         The Court GRANTS Plaintiff thirty (30) days leave from the date this Order is
 8   electronically filed to: (a) prepay the entire $402 civil filing and administrative fee in full;
 9   or (b) complete and file a motion to proceed IFP which complies with 28 U.S.C. §
10   1915(a)(2) and S.D. Cal. CivLR 3.2(b).
11         For Plaintiff’s convenience, the Court DIRECTS the Clerk of the Court to provide
12   Plaintiff with the Court’s approved form “Motion and Declaration in Support of Motion to
13   Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $402 civil filing fee or
14   fully complete and submit the enclosed Motion to Proceed IFP within 30 days, this action
15   will remain dismissed without prejudice based on his failure to satisfy 28 U.S.C.
16   § 1914(a)’s fee requirement and without further Order of the Court.
17         IT IS SO ORDERED.
18   Dated: February 26, 2021
19
20
21
22
23
24
25
26
27
28
                                                    3
                                                                                    3:21-cv-50-JLS (JLB)
